Supplement dated September 16, 2010 to the Class A and Class C Prospectus for Principal Funds, Inc. dated March 16, 2010 (as supplemented on June 16, 2010) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. D IVERSIFIED R EAL A SSET F UND Make the following changes to the Management Sub-Advisor(s) and Portfolio Manager(s) section on page 6 in the fund summary: In the section for Credit Suisse Asset Management, LLC, delete the information about Andrew Karsh and substitute:  Nelson Louie (since 2010), Managing Director REDEMPTION OF FUND SHARES At the end of the second sentence in this section, delete the phrase or excessive trading fee. At the end of this section, delete the paragraph that begins, Excessive Trading Fee (other than Money Market Fund). Sell shares by mail On page 10, delete the first bullet under this heading and substitute:  Send a letter or distribution form (call us for the form) which is signed by the owner/owners of the account to Principal Funds, P.O. Box 8024, Boston, MA 02266-8024 (or overnight mail to 30 Dan Road, Canton, MA 02021-2809). Specify the Fund(s) and account number. EXCHANGE OF FUND SHARES At the end of this section, delete the paragraph that begins, Excessive Trading Fee (other than Money Market Fund). THE COSTS OF INVESTING One-Time Fees Delete the last bullet point item under this sub-heading; it begins, An excessive trading fee. Shareholder Fees Delete footnote 3 from the Shareholder Fees table. MANAGEMENT OF THE FUNDS The Sub-Advisors In the section for Credit Suisse Asset Management, LLC (Credit Suisse) , delete the information about Andrew Karsh and add: Nelson Louie is Global Head of the Commodities Group. Mr. Louie re-joined Credit Suisse in August 2010. From May 2009 to August 2010 he was an Executive Director in the Commodity Index Products area at UBS Securities, LLC. From June 2007 to May 2009, Mr. Louie was a Managing Director at AIG Financial Products responsible for North American Marketing of commodities-based solutions. From April 1993 to June 2007 he held positions within Credit Suisse. Mr. Louie earned a BA in Economics from Union College. FREQUENT PURCHASES AND REDEMPTIONS Delete the paragraphs in this section that begin with Currently the Funds, and end with Taking such other action as directed by the Fund. Substitute the following: If we, or a Fund, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to:  Rejecting exchange instructions from the shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1 st class U.S. mail only and disallowing requests made by facsimile, overnight courier, telephone or via the internet;  Limiting the number of exchanges a year; and  Taking other such action as directed by the Fund. FUND ACCOUNT INFORMATION Signature Guarantees On page 36, delete the second bullet in this section and substitute:  if a sales proceeds check is payable to other than the account shareholder(s), Principal Life, Principal Bank, or Princor Financial Services Corporation payable through Pershing;
